Case 2:18-cv-00522-JLB-MRM Document 99-1 Filed 09/14/20 Page 1 of 27 PagelD 330

United States District Court
Middle District of Florida
Fort Meyers, Division

WILLIAM C. WESTERVELT,

Plaintiff, Case No. 2:18-cv-522-FtM-66MRM
V.

TRUNG VAN LE, HELEN GREIG, JENNIFER LOWE AND RIECHARD JOHNSON,

Defendants.

DECLARATION
1. My name is Victoria Smith, | am the sister of William C. Westervelt the Plaintiff in above case.
2. On January 3, 2014, William Westervelt was a victim of a violent incident on the compound DeSoto
Correctional Institution. This incident left William needing emergency medical treatment for several

injuries. One of which being a severely broken and shattered left hand.

3. | would later learn the had been denied medical treatment for and was enduring extreme pain and
suffering.

4. In July of 2014, | purchased a copy the medical file pertains to the time frame of the above stated
incident.

5. Upon review of the medical documents they in fact attested to Williams claims of denial of medical
treatment.

6. Recently, | remembered | was in possession these same documents that are missing or stolen from
Williams Medical file.

7. | had moved to a new home in 2016 and was storing all of Williams information including the
medical file in my basement along with several other miscellaneous boxes.

8. The medical file with other records were just recently located.

Pursuant to 28 U.S.C. 1746, | declare under penalty of perjury that the foregoing is true and correct.

DATE: Fuguch Lb 2b

NAME: Valo Ua « tak
Case 2:18-cv-00522-JLB-MRM Document 99-1 Filed 09/14/20 Page 2 of 27 PageID 331 4

 

\ FL: ‘DA DEPARTMENT OF CORREC NS
OFFICE OF HEALTH SERVICES :}
DIAGRAM OF INJURY
gu
“oA

 

 

 

 

 

 

 

 

Date of occurrence L/S if | Time of occurrence HOW
Date injury assessed by medical //3//(/ Time injury assessed by medical © Sc
[J No injury identified

Description of injury _<\ muse ane a loa oY deep Norstar da
We @D_ pee te tinabl +o measee dre Ake CapiouS
Weed Dresuwe disne apleed)

 

 

 

Olean p> MSM
Staff Signature |) c
Inmate Name Wesky vel | Wilken ; 4) é WM

 

 

 

Dc# (2% 254 _Race/Sex_
Date of Birth Y2[0F TRUNG y
Institution bec oP (| | DESOTO AMO. Cio

 

This form is not to be amended, revised, or altered without

approval by the Office of Health Services- Administration
DC4-708 (Revised 10/07)
/ Case 2:18-cv-00522-JLB-MRM Document 99-1 Filed 09/14/20 Page 3 of 27 PagelD 332

e

FLORID... “EPARTMENT OF CORRECTIONS
Chronological Record of Health Care

 

Inmat e S- Subjective Data
DC# O- Objective Data
Date’of h A- Assessment of S and O Data
\nstitution P- Plan
E-Education

4 (Effective 4/8/10) Incorporated by Reference in Rule 33-602.210
Case 2:18-cv-00522-JLB-MRM Document 99-1 Filed 09/14/20 Page 4 of 27 PagelD 333
‘ - *) )
j

FLORIDA DEPARTMENT OF CORRECTIONS
PRE-SPECIAL HOUSING HEALTH EVALUATION

 

 

 

 

 

Institution: QYSwsp Date: ETP. Time JS
Post Use of Force QJNo DOyYes ; M S W T I SD
If yes, was DC4-701C completed/P4No OYes

! ( if} ¢ N

 

 

 

 

 

 

 

 

{
is inmate demonstrating strange/bizarre or threateniny/engaginy in self-harmful behavior No (¥es— Describe:

 

 

 

Current Medical Complaint? DNo AY es — Describe condition and treatment:

 

LT haxd) flood - x. (oy Stheh Yeo L1¥

 

 

 

 

 

1 7Ps 2 2 Ib ap. 127 99 we /70 Allergies (list): AJ Kr

Infifrfities or impairment? [INo (JYes— List findings:

 

: | Medications? (No [4Yes— List current medication/s (includirig psychotropic meds) in table below.

 

 

 

 

 

 

 

 

 

 

 

Medication Dose | Frequency | Renewal Pending Appointments (per inmate/medical
Yes { No | record)
| ASA . Type Date N/A
ENG Gua L- Dental
MOEN Mental Health
: | CIC Type:
NAG bye Special Appt:
__ Dx Studies

 

 

 

 

 

 

 

Arrangements for Medication Administration: LJ Self ‘ELNursing Staff O N/A

 

Inmate medication delivered to health care staff7e4¥es LINo — Disposition:

 

Are there any apparent acute medical/mental health reasons that preclude placement in special housing?44No (Yes
— Explain on back and refer inmate to clinic

 

Document any other pertinent information on the back

 

Health Record Reviewed? L4¥es CINo — Reason:

 

Inmate educated on how to access medical, dental and mental health care? B¥¥es CINo — Reason:

 

Completed DC4-529 Mental Health Referral for $2/S3? FAN/A CL) Yes OONo — Reason:

 

f
Completed DC4-650B Risk Assessment? P¥es LJNo — Reason:

 

Clinician notified of inmates medical condition/s that may be exacerbated by use of

 

 

 

 

 

 

 

Cheinical Agents? Yes Electronic Immobilization Devices? b%No OYes
. ¢f a
Stal member signature‘title‘name stamp VY Axor Pr H GREIG-¥
oO ~ LesFO
ADEQUATE HYDRATION

INCREASE FLUIDS AND EXERCISE

. CO Nandwed a Ny rere
Inmate ‘as (eed LVe Hf lilkinm “y
pg ER
institution kd -2.- SVT)

DC4-769 (Resised 3 1413) Pave bot?
This fonn is not to be amended, revised, or altered without approx abot the Director of Health Services Administration,

 
\\ Case 2:18-cv-00522-JLB-MRM Document 99-1 Filed 09/14/20 Page 5 of 27 PagelD 334

FLORIDA DEPARTMENT OF CORRECTIONS
Chronological Record of Health Care

   

TE/TIME

e

Inmate Na S- Subjective Data “hay
DC# Race/Sex O- Objective Data Nb nel we
Date of Birth A- Assessment of S and O Data

Institution De SaqtD CLL P- Plan H GREIG, RN

: 6HACL.
E-Education
HgTe

DC4-701 (Effective 4/8/10) Incorporated by Reference in Rule 33-602.210
Case 2:18-cv-00522-JLB-MRM Document 99-1 Filed 09/14/20 ~Page 6 of 27 PageID 335 x

ee ee Oe Oe Oe ee

FLORIDA DEPARTMENT OF CORRECTIONS

 

mF meee ge ee me eee oe ee oe ee -

 

 

 

 

 

 

 

 

 

 

 

 

 

PHYSICIAN'S ORDER SHEET
USE BALL POINT PEN ONLY-PRESS FIRMLY—NO MORE THAN ONE ORDER PER LINE
Institutions. ve ONT od Time 9 = 1, Inpatient Inmate Name Le. x ther (de | La y Gy
et ERTS At Re { “a5 |} Le} Outpatient D9 = Ay
List Allergies Here 7 pc#_} J4 Zn} 4
wis poo FP
mt we ae am ft eo pet pe ae
Each dL) \e).A- Diagnosis: ae hom ef we 8 Pees ;

 

 

 

A.

ye Me: ” gh NT aye oe
tte 1 Sey

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

we WNT Son Fr bs Gl
oy i of .
“he ADD ; ‘
\| ee mS, *G,
és @
Time Nurse Signatyre/Stamp } } Doctor Signature/Stamp —‘} ~ DatefTime: Su,
Noted: Wiad 3 LAr, %¢
ree . f oO
DC4-714B (9/05) ve WHIDDEN Distribution: White Original—Pharmacy Canary—Medical Record ey Ss,
REso; Or
+ eo ee a ms -_ alas ne mar Ra nh a hn eta Se ea ee a oA A al ole RS Te eA el er es —
FLORIDA DEPAR Wor CORRECTIONS
PHYSICIAN'S ORDER SHEET
~ USE BALL POINT PEN ONLY-PRESS FIRMLY—NO MORE THAN ONE ORDER PER LINE
Institution: Date: _| Time: [_] Inpatient | Ly,
WA ea é | a i aba CC C1 Outpatient Inmate Name La Je § Csel 4 A Gna
List Allergies Here . : pe#/ 3. P Z. LF
. . Do 2 e ew le 7
~ Initial . Fy
Each VV (c eP A- Diagnosis: id iy OAC ae whut (a Pedle.
Order as \
STAT Transcribed

 

 

 

" ey ¢ en ep +p Desde” Ale nacs sl Hex » La Se cr “ae
Dox DL VRA™ Suess
Cie. Te unis 3" DvD Oolh re. eK ch

®

: VO De conf ¢ LANG ayn d _ Am Ne

Time ¢ ¥ we Nuifse Si pam , \ Doctor Signature/Stamp heof- pao a

Noted: 412 ah AALS Aayi> cae, y Ay 1 i
os \ O70 ay ORNS 2 o

DC4-714B (9/05) "WWE Distribution: White Original—Pharmacy TW Record

ae _ - -_ an gi

FLORIDA DEPARTMENT OF CORRECTIONS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   
   

 

 

 

PHYSICIAN'S ORDER SHEET
USE BALL POINT PEN ONLY-PRESS —NO MORE THAN ONE ORDER PER LINE
Institution: | ie “| Time: j7 2 ; 3 Inpatient
N es oho, for a4 oe ma | 2 2O C] Outpatient Inmate Name 4 a
2 r Yist Allergies Here Pe pew /? }
“te yee
ha ag pyle Or Dopp —
SEach’ | Diagnosis: ang
+ der 08° : p
Bn sf tShabscribed ~
Vz .
Nemes pho Shee po habe V36S 3

 

é
‘Ex
~
&
8

OPN fie a etetaiab = Oe, OM 61D 6BY [xo d eet
AS IiSatudele Wo G Te i BLANKENSHIPARNP

 

 

 

 

 

 

 

‘ft — BESGTU ANNEX ;
Ti Nurse Signature/Stam =
Noted: urse ori e ; Pp V. WHIDDEN, SLPN mre (PB | (3 Date/Time: / BZD
ara —BESETE ANNEX —

 

 

DC4-714B (9/05) Distribution: White aS Canary—Medical Record
Case 2:18-cv-00522-JLB-MRM Document 99-1 Filed 09/14/20 Page 7 of 27 Pageyp-saee ttt

ye , Wa bale Onnsy.

 
 

 

pe 106 West 5th Ave
( Talfahassee,FL 32303
www, techcarexray.com
Radiology Report
PATIENT NAME: WESTERVELT, WILLIAM PATIENT ID: 138254
PACILITY: DESOTO CI DATE OF BIRTH: 03/02/1955
REFERRING PHYSICIAN: DR TRUNG VAN LE DATE OF SERVICE: 01/10/2014

REASON FOR EXAM: INJURY/SWELLING

Exam: RADIOGRAPH OF THE LEFT HAND
Technique: PA and lateral views of the left hand are submitted.

Prior studies: No prior studies are submitted.

Findings: Multiple views of the left hand demonstrate coed Soctures of the necks of the fourth and.
fifth metacarpals; There is palmar and lateral angulation of the main distal fracture fragment. There are no
radiopaque foreign bodies. Bone density and maturity are normal for a patient of this age.

Impression: Fractures of the fourth and fifth metacarpals as described.  ——

Recommendation: Foilow up as clinically indicated.

Transcribed: 01/10/2014 03:34 PM Humphries, Melanie, ,
Verified By: 01/11/2014 12:11 PM Dr. Timothy Dineen, M.D.

 

PERSONAL & CONFIDENTIAL: If you have received this in error, please call (850)562-1656, or fax
(850)562-7209, and please destroy this document and/or delete this e-mail.

   

 

RECEIVED

JUN 16 2014

X
LLAG.|. - ANNE
WASSICALRECORDS

    
 

CJ NORMAL X-RAY

CQ} ABNORMAL X-RAY
O FOLLOW-UP NEEDED
ABNORMAL X-RAY
PULL CHART

pifornad ty Howl Sngten

        
 

  

 

Clay
t 2.
PESO GMO. ong PIS 14
Case 2:18-cv-00522-JLB-MRM Document 99-1 Filed 09/14/20 Page 8 of 27 PagelD 33.

is 5
/ | FLORIDA DEPARTMENT OF CORRECTIONS
Chronological Record of Health Care

 

Alle : F fy

DATE/TIME ia

to

VACCINE (NO
: O5ml -

Inmate Name
DC#

Date of Birth
Institution —

« \S
\

7K

 

BN

S- Subjective Data

O- Objective Data

A- Assessment of S and O Data
P- Plan

E-Education

DC4-701 (Effective 4/8/10) Incorporated by Reference in Rule 33-602,210
A Case 2:18-cv-00522-JLB-MRM Document 99-1 Filed 09/14/20 Page 9 of 27 PageID 338

FLORIDA DEPARTMENT OF CORRECTIONS
Chronological Record of Health Care

INCIDENTAL NOTIN
was revie

~—sane

Med.

Dental

See gent

Inmate Name S- Subjective Data
DC# Race/Sex O- Objective Data
Date of Birth A- Assessment of S and O Data

Institution De Saitp CL, P- Plan

E-Education

 

 
 

 

DC4-701 (Effective 4/8/10) Incorporated by Reference in Rule 33-602.210
Case 2:18-cv-00522-JLB-MRM Document 99-1 Filed 09/14/20 Page 10 of 27 PagelD 339

“UONRISIUIWPY SIDIAIIS WBeIH JO 10}99I1q ayy jo peaoidde ynowim Paiaye JO ‘pasiaas ‘papuawe 3q 01 JOU «FT

s961/z0/e0 ‘0d
IW/M vSZBET #90
wejiM WaveiseM

 

|

 

s2,(] ON()

WIN

VIN

 

divauneas
esnge esue}sqns jo Asojs1y © sAey ajewU! sa0qg *;,

 

epew jeuiejoy (

epew jenejey L)

epew jeuajoy [)

Pounbes
S] (218j8) HA SIeiPowiu “og CO] .se,. syOMSUE SJEWUT 4] “eg,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

seA401) ONC) 3040) oN() sa, Ce 2epjains Bungiwwos jo Buppuiy Anueseod oyewu ayy 5] 9.
Imjueg feueg () wueeH jeuew [) 1e2)pew () ueg () WUesH [ejueKW ! 2eueaeey Buyesas Aqueuns ajewul ou 51-5.
O wee wen C] iepew O €2,0 on) o
€50,[] on} ao
saA40] ONG) AT) (nO whee on (pauinbas jessajau ‘ou yi) ~~
2WIYPOY WA (S)UONesipew eacy oyewu! a1 S20q
se,A() onD) s4C] OND) S2AC) ON(D | AL) ONG seat] o a se ON éasop oBuis
aE esuonezipew  Gujaieoe = Aguaund = eyewur sj; ‘fc.
 Speniuy eyewyj SIEAU) Sw] Wh Peni) epeun) (dn-393)4 UONESIpeW pue ‘jRueg ‘WyeeH jee; ‘eur
€ 39,7) ONT] € AC) ON) L YE €S0,f] ON x Wid ‘Asuefvewy ‘|/€D 43/S) ued 01 Ssed0F 0) PalueUO °z.
{SIENIUy SVEWU| WN Cf eS PE? Al EPeajedal YOOQHUEH LONEWOLHO sew] Se2AI8S INjeaH |
<9, 0] ON
~euezig(]  .paendy L aueZig ~paeyBy () euezaC) .paendy 7 Tewejes sounbay .) sormeyaq yuaun>
snoizuy CL) eaneiedoo5 snojxuy [] sanesedoos [) snomxuy [] eaneiedoos
ew, () atid) uoseg[] eu.) s2e1g[) vosieg[] ou ori] ba. 10] payuaug
nyflammg ah fl
MA y d L AA ¥ d 1 (jenejes quinbas eBues jeuuou jo jno subis jeqa.)
! ! EN CAE (I ef Ht ZL % wBjoaa ‘(e) suonesdsey ‘(d) esing ‘(1) aunjesodwas
| | Ser/ 1 qr fi Mew] pue aeg
USUEULe, [Za USUEDL Ul : 7AQyisey JuUeUeULO, JO IsUEJ] JO QWeN JUBWNIOG

 

 

 

 

 

 

 

 

 

o EPI BLIND

O :20

7 -edky
HL UOIYD

 

=O owl THRESH [EUOWN

 

  

“Sway (,) BajGwos ysnw Ayyise; buiaiasay ,

 

:dweys pue einjeubis s,esuny buwaysuesy

 

$qe7/S}INsuoD/siuaunuioddy
Buipusg

 

 

~

CIES] VAST CLP OOS. WHE

4
eC *S/[/:- Kouenbey pue ‘esop ae dow Aue ys:

uenbes pue ‘esop ‘voneoipaw rs

 

skepoc DO mee, € EET ONC] W/N () :8#wur BuiXuedwosse uOoneah

ce

 

"ULD) SIL OF NWA JO Adoa edeys < se, [] ony 2(93nos ANY Aq) suonesipew fod Ae uo ayewui S|

 

fede sea 0 ON hy queunieduay

 

0 € S04 Oo ony

TSO} Gold INjeeH jee; 30) poiean Buieg Ajueuns>

 

 

Ie

Mg € Se, O onK) *Sue|qoud jejUeg JO) pajyean Bureq Ajuauna

   

id 1e1Pew 40) payee.) Bureq Anuass
seat] OnE : mes UOnEAIeSaO WEF HIeS uo Knuaun

 

1uoseoy <¢ 9A] ON CREM wieoH jessy

 

uosEey € $9, []

 

 

S9AC] ON
‘VOnEspew esop o0U1g

 

 

as]

 

 

OCS

AUVIIANS TIWAINYV/YS4ASNVEL NOILVINHOSNI HLTW3H

LO Mow EZ. ,

701 Buwsejysuesy |

SNOILDSYYOD 40 LNAWLYVdSs0 WaINOT4

SINseY F While

 

S040) onal =pee uonepodsuey eoer
“WOU Bupieysues) | ai

 

 

 

 
‘uonRNSIUIPY S9dIAlag Wea JO 20}32N1] ap JO [eAoIdde jnowpA pazaye 10 ‘pastaad ‘PapusuTe 2q 0} JOU SI WLIO} SILL

Z 23tq (£1/8/8 PASIA2Y) VOOL-FOG

 

 

 

 

 

 

 

 

 

 

 

. vouninsul

9 yurg Jo 21eq

~ xIgG PICA #90

a OUTER Siew]

o

© _ ce _

&, 7eG Taner 1 amnieaByey we WePIUIID Baanay

NS € 200 LJ Bujaeus On yung «05 C] € 1819 e1[Deds [] :uonuM sasseg

S € se, f] ONL] :popecu ynsuc5 SoA CT ONC] :D1UTD syu0sy> uy oyewy S|

o

o

a 40) UNM INE € 59] ONL) :Popecu suonesipen

oe

Gr" PBIH Ss SPE MA sepes

R | | pay wW
*MABJAOY PUNd0y UE|D[UIID JUBUeLLLIOG

gn

 

dweys/ aineuBis S,esunu yuoueued,

dwg; aunjeulis 6,79 esinN YsuesL.

dureigy aurgeu6is oye corks aunt y

UOREULO;Y (EUONIPPY “97

 

Aseuuyuy() UD pow ()

 

Aeuuyu) C] ull pow C]

 

AuMyU] ] SUD Pow C]

uonysodsiq °$z.

 

 

Suess Seu} pasjeduyj poou ayeuny 590g “97,

 

 

HW [7] weauwouyuos () dogusg [) HA [] weweuyuey[] dog ueg Hit (1) weuwseuyuos (7) dog veg
S8,L) ONL s9,C) ON ALI Oo
seat] Ont Af] own — . A [ON
SAC] ONG) seAaC] ON() | ‘ 3 ON: E

_euounujodde onpisac Aue saey ajewu] $30 “CZ,

 

 

wuyot] = Burreus
yung MO7[) wid leMeds []

weno) SuneysC
yung wor) wig reeds T)

& Buppued ainsuog oney o7eunn $00g 22

 

/esessed Aue.cujnbes oyeumuy 690q °1z.

 

Fj teuoRs Hea! Darenay 30 GOT Tre eaaiH Say “oz

 

 

 

 

 

 

 

-€89, 0) onf] €*AT) ONG)
EWIEAWOD YeoH [UI 10 FEUDG ‘jes/PaW JuaUND “61,
€ 94] on €*A [7] ON
wNC) SAC] ONC) vNC] 89,0] on 2Peye|dwos YYW otop o/Bu/S “91.
C. . _suones|pow
Lod €80AT) ONT] €%AT) OND Pequosed yuan JO) popeou jemoual ORISA “14.
; éb Seg "| UORIES Uj IS] UONET[pow Uy OBUEYD Aly “91.
“ € 394 [ ON €e, 0) ON
ounnoy (] etn Lj ounnoy ft] weil]

 

WH jewow [) 190 FC) 1epew [7]
peuajas sournbey < S@a[] ON []

USIH 1ewowy (7) reweg [] reapew [7] |
jesajos Sauinba: € seA() ON L]

40) Pepasu jeuajay ‘S}.

 

Z¥Onseju] wns 30 swo}dwis so sUBIS “pL

 

feuajas sounbo: ¢se, [] ONL]

jeuejau Saurnbau 80) [) ON (_]

 

/ 2 SUORENUAS BA IAy;O
/s.catiiness eunen ae

 

 

 

 

ase 2:18-cv-00522-JLB-MRM Document 99-1 Filed 09/14/20

   

 

 

 

 

 

 

 

 

se,() ONL) seAC) ONL] or cre “MOTO IS} "SOA. H CIUjEPdUIOD
HW 40 ‘jBRUOp jeo|pous JWAUND & GAeY JEW) A) 590Q ‘Z1.
“OReIYNOU ZOSIANOdNS WIS CNV UOREDBROU JOSIAIORNS WINS ONY voReayRoU aN US ONV Lojaeyoq eassaubBe Ayjenxes wo We
(eva HW Seuinbay € 994] ON [) [eueje: Hw seunbeu < $04) ONT] (212230) Hid Barnbou € sa, 1X9 Jo OBpopaouyre ayewUl 9Y) 530Q “11
uOResyNoU JOS}~UOENS WUS ONY UCRBOROU JOSPUGANS WiUS ONY oenge jenxes jo De ue Aq pazuoia
jess9ju HIN Sauinbor ¢ 68, [] ON ye79)}03 HW Sasinbas ¢ £9, [7] ON [] Bujoq 03 eiqndersns 5) cuss Jey) 199) BEUAH) Ot 5200 “01
$3.0] onl) SAC] ONC) rh NC} 24 Sene1ysAsd
. qusnedno sopue juopeduy jo 407 6/y & BAeY oyeEUIL) S20Q ‘6,
s8AC) ONL] SoAL] ON() am CO one CAOJARYOG SNOLIN[UPseS 30 AL0j,s/y © BAEY DEW) 520q “g.
<%,
Qu

AUVINANS IWAINEVSISNVUL NOILV INI HL1V3H

SNOILDSYYOS JO LNAWL

dg vaiyold

 
IO) Case 2:18-cv-00522-JLB-MRM Document 99-1 Filed 09/14/20 Page 12 of 27 PagelD 341
Nes

State of Florida

IADRO88
(760)

INMATE NAME: WESTERVELT, WILLIAM CARL

Race: WHITE Sex: MALE

MEDICAL GRADE: M:
LAST PPD TEST
NONE

2 S: 1 D: 3 W:

LAST RPR TEST
NONE

LAST PHYSICAL EXAM
NONE

ALLERGIES
NONE

CURRENT MEDICATIONS
NONE

ACTIVE SPECIAL PASSES / THERAPEUTIC
NONE

PENDING LABS / PROCEDURES
NONE

OVERDUE / PENDING APPOINTMENTS
MEDICAL APPOINTMENT / PHYS
CBC~CHEM 8~LIPIDS
MEDICAL APPOINTMENT/ PHYS
CHECK LEGS/VARICOSE VEINS
MEDICAL APPOINTMENT/ PHYS
EVAL LESION (POSSIBLE BIOPSY)
PSYCH APPOINTMENT/PSYCHIA
MEDICAL APPOINTMENT / PHYS
MEDICAL APPOINTMENT /NURSE
PPD
MEDICAL APPOINTMENT /NURSE
PPD -READ
DENTAL APPOINTMENT/DENT.
MEDICAL APPOINTMENT /NURSE
PE
MEDICAL APPOINTMENT / PHYS

oste
cay a
- 45
ear

 

Date of Birth: 03/02/1965
Date Received: 01/22/2014 Group: Ss

Department of Corrections
TRANSFER SUMMARY

DC#: C-138254

Cls.Team:
Age:

01/28/2014
Page 1

31
48

FREQ.

LTFST
cc

FU
MHBSR
FUH
LT

LT

DSAX
LT

Rec.Ctr: S.F.R.C.

1 T: 1 TI: Single Dose Ind.:

DATE DOSAGE
DIET
On: 01/31/2014 Encounter Type:
On: 02/03/2014 Encounter Type:
On: 02/03/2014 Encounter Type:
On: 02/20/2014 Encounter Type:
On: 04/07/2014 Encounter Type:
On: 10/06/2014 Encounter Type:
On: 10/08/2014 Encounter Type:
On: 07/23/2015 Encounter Type:
On: 04/13/2018 Encounter Type:
On: 04/27/2018 Encounter Type:

PE
VOHEIISIUIPY S2AIDS IP/EaH Jo J01991G ay) Jo eAoudde snowm pasayye 40 ‘pasiaad ‘popuaure 3q oF tou

—_— S961/20/£0 :aog
=a N/M PSZ8ET 9g
_—_ URHEM ‘anaysay

 

AK ONC) VN vin Cwaunran

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

SSNGE SouEIEGNS jo AsolSH) € BACY SiEUAT $80G "1. |
U apew (e18}9y (") opew feuejey [| opew [=u80y (} paunbeu~
_. vi 5} (012870) He SIEPPOUILN ‘fy 0) .204. Homsue STeURs) J) “FO.
soa) on ef sa) nO : cat) wnt Zepins Bupyiawes 50 Buparia Aquecesd ejewur ap 81-9.
12U09 (|) HPOH eweN ) eaPeN [) ans0 TI uneey ewan C) reopen [) aesjeoy Buysse ARualins ajewdl om 3} °S.
OO wreey imucy o,,<en €20 on €,0D ono
hd ONL) WATT ONC AT) ONES (panes peasapas 00 py
‘ Cumysoy inva (SuoRespew eaey sew eg $800 ‘y. |
dus ON MARI ont) wat) wnt), sO nt saaCTi onO sot) oN Zerep aBurs
a _ etuonespew  Suyyjeses Aguaun> eum 8)”
“A : MeuAy SSFERAN PUA] a] Tada DRESDEN ON RUeG MNS eee
; € MAK) On) <n, 0 NO i €,f] ont a
Lg A oon on “ | ‘wen
. ¥ ~ueng() 8 penty mung t)  eesSv li “Tewsayas tagnbay .) spaeyaq twsiina
anonuy (7) snomuy [7] sanesedoo5 _enopary [] sagesedoos
ount By S2tid PA Vota eu C) eid [) vosieg ean (} seig[) come hd 70} pewueuG
a a 7 ma u 4 i rr | d 1 (etieyas earibes Buss feusou po ino suBle feva.)
zai" OF, LF {Ql we ! I | L J | | BM ly) cucpesdisey (4) eosin (1) arraavedusey
PP Fi I a Po seg
=~ sueUTUNE 8 evel] Ui The wees AGyOe 3 WSUEUUS 10 YEUEIA 96 SUTEN 1UDUINDOQ |
~ See Fa GE RS FG HRT OR wa
Nd ‘GHYMOH - J Wn ABA

   

 

 

SORTS OPI L. oak, m0 nt SAH

Sue ViPSON PALE? Yoga PETIT STOOARN aw

 

    
    
 

 

 

 

 

FG BUT Ja Mani
oS ea ns esos CET On) atena: any Aq) su0necipew Jog Aue uo eeu) &
way esa DT) qusuineduy |
TE PQGI URISEH FWY 10) eq Anuasns

 

 

TeweIQos [SUS 20) PaeN Buleq ApuaunD

 

 

 

 

 

 

 

 

 

AUVAIANS IWAIMNV/AISNVUL NOWWWUOANI HITW3H
SNOLLDSNNOD 40 LNAWLUVd30 YoIuols

‘Case 2:18-cv-00522-JLB-MRM Document 99-1 Filed 09/14/20 Page 13 of 27 PagelD 342
FLORIDA DEPARTMENT OF CORRECTIONS
HEALTH INFORMATION TRANSFER/ARRIVAL SUMMARY
Gino Ores |

ONo Oves wo 0 Ves

five Chics | lo

No Yes + requires MH ret !

AND Shift Supervisér notification ms
No Yes >> requires MH referral

AND Shift Supervisor notification

ONo DO ves

 

 

 

 

 

 

  
     

 

 

 

 

 

 

Q)No OYes

 

Ge Nera,
SENG OK Vay

 

 

Owe C1 Yes-> requires reterrat Pine ( Yes-> requires reterrat
No (1 Yes > referral
“118. Referral needed tor:j

No (Yes referral f
Medical TT Oentel C] Mental Hith Medical a Mental Fith
oO

tu C] Routine ‘Urge Bi Rae ca

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

“Transit Nurse 81's Signature /Stamp

 

” Grade:

| W Grade: f
Medications needed: ONo Ores> Rx written for:

   
   

 

 

 

 

Passes written: O Spectat Diet >
Reviewing Clinician (Signature ¢ Stamp):

 

 

 

 

© Other >

 

 

 

 

 

 

 

 

Fe Date: / BIKES
Inmate Name MAR | ° P
DCE Race/Sex
Date of Binh |
insterets on oo
DC4-760A (Revised 8/8/13) Pape 2
This form

 
ase 2:18-cv-00522-JLB-MRM Document 99-1 Filed 09/14/20 Page 15 of 27 PagelD 344

FLORIDA DEPARTMENT OF CORRECTIONS
PRE-SPECIAL HOUSING HEALTH EVALUATION

 

 

Institution: V ATC! Date: |- 4-14 Time: 11}30
Ww T

Use of force? DU No [] Yes M S

 

If yes, was DC4-701C also

SD
completed? [] No [1] Yes ia L L ane \ NI O

 

 

 

 

 

 

 

Is inmate demonstrating strange/bizarre or threatening/engaging in self-harmful behavior? JANo L]} Yes > Describe:

 

oat : : ys
1 -Gurterit Medical Complaint? Dy No L] Yes -» Describe condition and treatment:

 

 

 

 

 

Allergies (list):
nkog

 

7

 

 

Medications? [_] No K Yes — List current medication/s (including psychotropics) in table below.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Medication Dose Frequency Renewal Pending Appointments (per inmate/medical record)
— . _ Y N
Lalor Sn4{ QD Dental: Date: N/A
ine EQ. Cl Si —
S ae ia & Mental Health:
apros uN 500 “hid = fade x
Chronic Clinic: LI No JA Yes — TYPE:
Cardiae
Arrangements for Medication Administration:
Self *~ Health Care Staff NA Special Appointments: Q
Inmate medication delivered to health care staff? JZKNo LJ Yes
If No, disposition: Dx Studies: nad Fx K?2.-
om “te nwcsigh
QUO US) Yencose Veins

Are there any apparent acute medical/mental health reasons that preclude placement in special housing?

to [)_Yes — Explain on back and refer inmate to clinic.
lace any other pertinent information on back,

 

Health Record Reviewed? [] No [X. Yes If No, Reason:

 

lnmate advised of how to access medical, dental, and mental health care? [] No JA ves lf No, Reason:

Mental Health Referral via DC4-529 (S2/S/3) {a WA [No LlYes if No, Reason:

 

 

(fone ren Ses
Staff member signature, title and name stamp: rh Dor). 4 £ Y) c

 

 

Inmate Name \WNestervel+ W | | la” \
DC# [aeaea = / Race/Sex
Date of Birth AZOS

Institution NATO.
DC4-769 (Revised 12/22/11) Page 1 of 2

 

 

 

 

 
FLORIDA DEPARTMENT OF CORRECTIONS
Chronological Record of Health Care

Alle
DATE/TIME

oe »\. /avtin CA

 

our Westervelt, William — S- Subjective Data

- DC# 138254 W/M O- Objective Data
Date DOB: 03/02/1965 _ A- Assessment of § and O Data
Instit P- Plan

E-Education

DC4-701 (Effective 4/8/1 0) Incorporated by Reference in Rule 33-602.210
FLORIDA DEPARTMENT OF CORRECTIONS

PHYSICIAN'S ORDER SHEET
USE BALL POINT PEN ONLY-PRESS FIRMLY—NO MORE THAN ONE ORDER PER LINE

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Institution: Date: Time: [_] Inpatient | hae
q Outpatient Inmate Name a ‘ ‘ GL
List Allergies Here pDc#_f{ 3F ZT
D B--L- Wi
0 wel
Initial Fb.
Each Diagnosis:
Order as

STAT Transcribed
Time Nurse Signature/Stamp Doctor Signature/Stamp Date/Time:
Noted: ’

 

 

 

 

DC4-714B (9/05) Distribution: White Original—Pharmacy Canary—-Medical Record

 

USE BALL POINT PEN Tine ‘PRESS ILY—NO MORE THAN ONE ORDER PER LINE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

stitution: Date: Inpatient 5 sae
AA fir in Outpati ent {| Inmate Name £ = phen Pe el ee GOT Ginn,
~ f "”  *T List Allergies Here pew (3 Po Fy
| i“ = Don B-t- Of
Initial ;
Each Diagnosis:
Order as
STAT Transcribed
—
|

Time Nurse Signature/Stamp Doctor Signature/Stamp  ! Date/Time:
Noted:
DC4-714B (9/05) Distribution: White Original—Pharmacy Canary—Medical Record

~~ NT A NT RRA WA A TN A A te LE NS RSE Sea NHB TO A TS ww Ce me el ae os a

FLORIDA DEPARTMENT OF CORRECTIONS

 

‘SICIAN'S ORDER 'S

TANS

PRESS FIRMLY—NO TORN ONE ORDER PER LINE

  

USE BALL POINT PEN GR

 

 

 

 

 

 

 

 

 

 

 

. || Dat¢: Ti
cg Fao) Ls [RRB [ie Ninelale phere ailuaa

. List Allergies Here Dc#_/ 2p ZS7 __
‘ Initial . Dorpi, Qoy-G@/

nittal - =

Each L l LOx& Diagnosis:

Order as A :
STAT Transcribed ‘

 

 

 

 

 

 

 

 
  
 

 

Time Nurse Signature/St yD /Sjanep oe
ime aL urse ‘ena € lamip A. WALLACE Jeti gnat pels, Py

Noted; MARTI ae n APY
a Too Ae \o = ‘2 i i foment
DC4-714B (9/05) a White Original—Phanmdcy 7 Canary—Mediéal Record

 

    

 
Case 2:18-cv-00522-JLB-MRM Document ST Filed 09/14/20 Page 18 of 27 PagelD 347

“LPI

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

    

(Ja]Ua9 Bseajas YOM *

 

Ba) Aor) Ayunwwos e o} Buuaysuey sayeusU! 10; ajqeaydde jou si UoHeULOsu! Mojaq Buy jo Uonajdiwo5

“sua! (,) ajajduios jsnw Ayyioey Bujaiaooy ,

 

OA, ON

dy Olt OOS

piuND Wa, SIUOWy

sadAL seA[] ON pe ‘UUBSH [EUAN

 

seat] ON us jejuag

 

 

ho — 9 Spo

 

 

“suipwor) 7

sqeT/syNnsuoy/sjuaunuioddy
Bulpueg
:kouonbayy pue ‘asop ‘uonedipaw sr]

=a ON [] :129!1PaW

Swi 430

S96T/Z0/E0 ‘oq NSU
jo aeq
W/M vS@8er HOG ~~,
WENIM ‘Yaruaysay | aewuy
_ /
seAC] ON Y VIN VIN éjuaujeay,
asnge aouejsqns jo Auojsiy e aaey ayewus saog *,,
apew jeuajay [| Spe jeiJajay [| apew jeuajay [| pauinbas
. SI} |2449J34 HW SEPA! ‘'g# 0} .SAA,, SIOMSUE OJEWUI! 4] eg,
sa, (] on] seal] ON— —_ sa,C] ONL] éapioins Bupywuwos jo Buyuiyy Ajuasaid ayewuy ayy S19.
= _ je}uaq 1eyueg [)] WeeH jeeW CL] 1EDIpay oO eyuag [] yNeeH feiuayw [] jeopaw | ~ gaieoyyjeay Burajazas Ayuasins ayeuiu oy} S| “6,
CL) yueeH iiuenw [) Money €sa,(] ONC] €sa,[] on] |
€ S8A
nn 9 [a ON EI seat] ONL] saat] oN(C] (pasinbes jesseyos ‘ou yl)
; Zf EWIYjaYy YIM (S)UOHed|paw aaey ayewul ayy saog “p,
sa, ] on [2 sa, a on T] seA[] ONT] seaAC] ONL] seat] ONC] SeA[] ON éasop ajbuis
ésuojesipaw Buraresa: Ayuauns ajewul sj ‘¢,
ISJEN a! Seu TSJEQIU! B}eBWU| ISTeHIUl BeWU] dn-4914 UORoIpay pue ‘jejueg ‘WWeaH jejuaw ‘aury
€ sa on] €s0e,[] ONT] € 59,47) ON] | itd ‘AoueBuewy ‘yeQ 4915) aueo 0} ssazze 0} pajusUC ‘Z.
IS}EHluLeyewuy WN — WN EPaalacas YOOQPUEY UOHE}UaUC aJEWU] SADIAIaS YEAH “|
€ sa, 7 on)
“euezig oO .payeyby Cr -2uez1g [] -pajeby oO -21e71g [] »payeyby C ~ (je11aja1 sasinbay ,) JOIAeYyaq JUuaND
snoixuy [| aaijesadoo5 snoixuy [] aanesadoos [ | snojxuy [] 9anesadooy []
oun {7 aoeld Y) uosJa; aunt [] a0e1g[] uosieg [] aull i] aegf] uosiag Fj 70} payueng |
by M / uy d L M / 4 d L (je1J94J91 uinbas abues yewou jo yno subs jew A,)
od Ae oe g TL 1612 ‘(y) Suoneddsay (dq) asing ‘(1) aanjesedwiay
Alfile ii | _ =P
PAORTRUS jueueUliag i" 'Z# WSuely Uy i Th WSUBIY Uy ‘AYN JO GWEN JuUaLINDOg

 

skepocl] skepz[] € Se] ON[] vIn Al rayewul buiAuedwooze uoHeoIpay |

“ radAL € aq C] ny queuiedw|

xg € SaA [] ont ‘swiajqoid WyJeoH je}Uayy 405 payeas} Bujeq Ajuesn5

 

xd € sea] ON y :Swajqoid jejuaq Jo} payeasy Bulag Aan

Se LOI mee

On] sswieiqoid jesipayy’
saat] ony: sUuoHNedaig | 4oeM aplaing uo Fanaa
‘hoseay € sa, [] °

‘yoseay S8) |

ie

*PICH YESH [e}UaW

   

   

 

S@A] on EN
:uoneolpaw asop ajbais

 

CAF MV _ -sossony

me Hel

 

 

 

  

(OL Bujuajysuesy |

 

 

ier iSE]

arch Hh Wow Buaysued, |

sty

:s0A(] ON _'spaou uoyeyodsue. je1sadg

 

 

AYVIININS IWAINNV/SS4SSNVUL NOLLVWYOSNI HLTV3SH
SNOILOSYYOOD AO LNAWLYVd30 Vdldots

 

 
+

t

-1 Filed 09/14/20 Page 19 of 27 PagelD 348

p

i

Case 2:18-cv-00522-JLB-MRM Document 99

(hp.

    
    

OzN0d!

1D NOINN
out '7aGNna aw 4

  
 

TO LOC

S961/Z0/€0 :doq (NS

W/M vszgeT#oa yt

WEIN BWaruaysayy  ayeut:

 

“733eq

 

 

“(duieys / ainjeubig) UEIDIUI|D BU]MaIAG:

 

 

 

 

/ € vag leeds (] :uequm sasse

 

€s09,(] ON [7] :papssu yinsuoD

Sa, 1 ON LJ :otui> Silosys ul ayewUT ¢

 

 

OTPTD

 

110) USM XY < SOA [| on {papasau SuOeo|ps:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

| Tape1g § | 7apels AA | iS [Ope
, / TMOIADY PJODOY UEIOIUY]
AAT [T VY} i a drum } I "| (dweysgysinyeubis) -Aq pajajduio:

/ , — l
Arveunyul [] Vid Pow CJ Aeunyuy |] Wuyo paw Cj Areuyuj SUID PEW LJ uoSOdsiC “¢:
HW] jueweuyuos [ dog ua5 HAW [] jvamsuyueg [] dog uay [] HIN [7] JUeWaUyUucd dog ua5 Tj

s@A[] ON seAt] ont] seAc] ONLI Z]URNSISSY aeWUy] peseduy peou oyeuiul Seog “7

seA LJ oN ° seat] on[] S0AL] ONLI Tesjusuujodde onpiano Rue oxeq seul s60q™]
OU / SA [I ong: em seAC] ONL] seat] ONL] gbulpued synsuio5 excy ayeuul secg “¢
AD. FST ENC x] : Buyncus7 | 3390 LJ Buraeyg CI) 490 LI Buyaeys OI zeasseg Aue ounbas ayeuuy s80q 6

yung Mo jarq je1oeds FJ yung Moy] 191q ye19edS [J yung moy[] yd 1e9eds [J +5

f Esuapjouyses Gursney 40 qof Aue a10t} o1y,"8

€ sea [] on PT €s9,[] ONC] €se,0 on(] mo :
* -Cqule|duios YESH (EVUSYy 40 jeJUSC “ESIPeW Wangs

€ sea ff +, €80Af) ONE. . ©8040] OND. cee

 

VNC] S®°AL] ON,

vINC] SPALJ] ONL)

VINE] SPALL] ONL]

———~Tpeyefduios Livin @S0p o1BUIS “s

 

ésuonesipew

 

UNH 1ewe; [7] leet}

 

2 & SOA 01 oN A €s9,Af] ONE €s9,[T] OND pequosaid juauino 103 papaau jemoues UONdUISa1g ‘S
Eb obeg ‘| UONIAS Uy YS] LOGeo paw uy sHueys Auy “y

€ seA[] ON €509,7) ON[] €S80A[] ON
“aunnoy [4s yuebs . euynoy[] webin CL] auyynoy |} 3weBin [) Wo} popaau [eesoy is 9

“jeapaph 775

UH (eyue~ [] 1e3u9G [7] leolpaw [7]

_. tH lewew [) ewedT] lepan

 

Jessajas SOINGO € SBA L] oe

jesiajes seuinbes © seA[ ] ON [J

[euajas sounbes < S9A [] ONT]

EUOHoaju! UlYS JO SUIOZAWAS 40 SUBIS “Z

 

jellajol Sazinbes S50 LJ 9

jesaja. sarinba. <se, L] ON LJ

Je4s9494 saunbes ¢ Sea] ONL]

Esuoreyuny jesjskyd sayzo.
Jo RENNGeSIP ‘ewinen ‘asnge jo ebiiepine ‘sanjuLojeq: 1)

 

 

 

 

 

 

 

Z
SAL] © 38K L] ONLI SeAT] ONT] SMO18G ISH. uSPA, H Epupeduiod
“ t : a ; . reHtiN 19 ‘yejuap ‘yeo}paul JUBUNS-B aABY ojeuit “ayy Seog:
SeAT] on) SPAT] ONLI SPAT] ONL] TT 2x} oUyeryoAsd —
} . L- juanedino Jo/pue juayedu] jo Auoysjy eB aAeY oye! S8Oq *
seA] ON Ys se, tT] on ('] | ssAC] oN} EAOIAEYSg feppoins jo A:cysiy eB sABY aye SaO0q *:

 

AMVININNS IVA V/SAdSNVSEL NOILLVWYOANI HL TVSH
SNOILOAZYHOS JO LNAWLaVdad VGINoTd
¢LORIDA DEPARTMENT OF CORREC1:
~SPECIAL HOUSING HEALTH EVALUAT.

6) 2:18-cv-00522-JLB-MRM Document 99-1 Filed 09/14/20 - Page 20 of 27 PagelD 349 k

 

 

| dhstitution: W CA] Date 2 A] / fs 7 Time: OTS

 

|

 

“| Post Use of Force? [aNo CYes M 5 Ww T 1 D

 

 

 

If yes, was DC4-701C completed? Teo OYes

 

 

 

 

 

2 )} oe} yx

 

 

. . oe
Is inmate demonstrating strange/bizarre or threatening/engaging in self-harmful behavior? [aNo [JYes— Describe:
7

 

 

 

 

Current Medical Complaint? [No ay es — Describe condition and treatment: el { nh Q'

previgus Loy tr, DO ham:

 

 

 

 

 

 

Vital Signs:

 

 

 

TOPFIP:IS, RB: Oh PY 39/Suwe/Ud NKR

Infirmities or impairment? CJNo []Yes— List findings:

 

 

Medications? FINe vis current medication/s (including psychotropic meds) in table below.

 

Medication Dose | Frequency | Renewal Pending Appointments (per inmate/medical
Yes | No | record)

 

 

 

+ nola pei | ; Type Date WA.

 

SUN Dental

 

 

C. RtLMa Mental Health

 

 

|
J CIC Type: (Otd20
SO , 7 Special Appt: —[ a we

 

 

 

 

__| Dx Studies

 

 

 

 

 

 

\rrangements for Medication Administration: If Self 0 Nursing Staff [] N/A
nmate medication delivered to health care staff? L]Yes CINo — Disposition:
ire there any apparent acute medical/mental health reasons that preclude placement in special housing? JANo Des
Explain on back and refer inmate to clinie
ocument any other pertinent information on the back

 

lealth Record Reviewed? [d¥es LINo — Reason: Z
imate educated on how access medical, dental and mental health care? AY. es [JNo — Reason:

 

L
ompleted DC4-529 Mental Health Referral for $2/S3? [ZN/A CJ Yes INo — Reason:

 

ompleted DC4-650B Risk Assessment? [Yes CJNo — Reason:

inician notified of inmates medical condition/s that may be exacerbated by use of / ,

1emical Agents? [ANo ClYes Electronic Immobilization Devices? Zo CHYes
( /

: : O——-, Ln
ff member signature/title/name stamp £ 4 MULLET LO fit LLULET NERY

ste Ngny igetie Lr, (0 ! ul lam

4-769 (Revised 5/14/13) Page 1 of 2
This form is not to be amended, tevised, or altered without approval of the Director of Health Services Administration.

  

 

 
   
  

Case 2:18-cv-00522-JLB-MRM Document 99-1 Filed 09/14/20 Page 21 of 27 PagelD 350 te
. \

‘LORIDA DEPARTMENT OF CORRECTIOP
ILLNESS CLINIC
5 5 berculosis Immunity Neurology Gastrointestinal Oncology Kidney
DATE: Do {TIME START: G: tf TIME STOP: Go. 8 hy Aud,
AW

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   
 
  
    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   
 
       

 

 

 

 

Current Medications:
ASAZImg AD
enaap | ong QD
ye ea =e o!
_ RF 7 A j
a $oy LL Q \) 2 i me
OBJECTIVE: a9 ap. Palse: {0 ©§ imin Resp: / /min pe:_//& 1s € Ze Wet:_/ g 7 S O70
FERS MECN: ETL ATL TRI ir AL
les (a Pip 42 Ms fe x x 71 7 J : A I
feed ALE PR ORF a
ALORS Pag Td oe oe
ASSESSMENT: _
SS = ¥
=e Dp
ZA
= {/ , f aot
on at A leas v C AA *
bend gett
Cy Ae PA abe 4 J AAR
Labs: CK OC GO a } x Gay At ean Y f
yoy yt = cr & als ai
Consultations (if nenicay: ai I rf

 

 

 

 

 

 

 

 
   

SIGNATURE:

 

 

 

 

 

 

 

 

 

hy
. t *
‘umate N me \ LL) l | | mM This form is not to be amended, revised, or altered
c#|) ata Race/Sex US |{Y) without approval of the Deputy Director of
te of Birth Health Services Administration
‘tution ry a

 

701F (3/04)
Cae 2:18-cv-00522-JLB-MRM Document 99-1 Filed 09/14/20 Page 22 of 27 PagelD 351

A

—

 

AG ele ee

Ady) VO9L-PIT

 

¢961/Z0/£0 :800 ~~quig vo oa
W/M vSz8eT #90 =,

WENT UEMPISOM =~ aureyy arewruy

 

ATR

(@wE}S / aaMEUbIS) UES Bulmalaay

 

 

 

 

 

 

 

 

 

 

 

   

 

 

 

oN * € d3y10 L]- Buraeys on [PO /. yurg mot, ] PP / € WIG [e1D98dg [[] :vaRM sessed
so apeou yNsUueD sa ON TOPUPJD BfUOIUD UW SJEUIU S}

\ON WO say € S94 NL] ‘Pep AD A O

Ft df
cliAl\y: SIO AA .
Wy} dod HO —h AD “ov Ray Oo — / 20} USM XY < SOCAL] ONL] :pepesu suoneolpoy
‘OpRlg S *6Ppaip M ‘@PElD W
7 TAMBJARQ PLOdaY UPIDIU]/D
A OIE) y {duiejs/ainjeuBys) :Aq:payajduic5,
> ‘T'D ues, iL
N iPeW a:
Aeuuyuy C] uid Paw Lj AewyU] gud PEW LJ Areuuyuy (] UND Paw () -uomsodsia ez, |

 

 

 

 

 

 

HA [] suewaeuyu0D dog us5 [J Hw] yweweuyuog T] dod ued (] ?
soAC] ONL] seat] ONLI 2jueYsIssy ojeuu| posyeduy] pIov ‘Syewur sa0q ‘zz,
seACL] ONC) seaACL] ON(] A -2Syounuodde: Onpsaao hues eaey 1 eyeinn SSCq~4Z.
se,T] ONT) S0AC] ONL] qoujpued SyNsUOD SABY OJEWU} Seog “Oe.
“eyo LL) _‘-Suyaeys [ “eOL)] _ Sujaeys [] ~ 280ssed Aue ounbeu oyeuiu] sa0q “61.

 

 

yung mo7(] 3010 1eI9eds

yung M07 [] 321d 1e198dgs [_]

 

€s0,T] ON[J

€ se, ont

eSUoH 1304 Buysnoy Jo gof Aue o10u) aay 8 be

 

Us on [1]

 

€s30,0 oN

€se,) ont]

\gyureydos: wiesH jeruew r40 "requ. Teopen jung Le

 

VINE] S®9AL] °NL]

VNC seAL] CNL

Zpayeaues YVIA esop abiaS "SLs

 

esuojecjpau

 

 

 

€sea tT] onZ] €s0,T] on pequossaid yusiNd 10} papesu jemouel LONdOSelg “SL ,
2) abeg ‘| UORDag Ui jS]| UOHedIpaw uy] sbueys Auy “pL,

€sa,[) OND €se,[] ONT]
ouney |] 3webin LC] augnoy |] weban C] 40}, papeeu reatejou ith,

UNH Ieyuew [] veg T] 1eoIPew CT]

WH wen [) ued] espe; C]

 

 

jeuiejas seujnbes < SeA LL] Osfte]

je11aj01 sounbes — se) [7] ON (J

jedlajas souinbel < sea] ON CL]

euonoeyu UNS JO swojdw AS JO SUDIS ‘ZI.

 

jesojor Seainbes Sahl ONT]

jeisojou Soujnbes <se,A [] ONC]

Jeuajes saunbal € Se, |] ONL]

Zsuopenuny jed}skyd 13430
el@.SORIIIGESIP ‘eEUINEH ‘asnge Jo eouapiAe ‘Seq!UOIEG “LL.

 

 

 

 

 

 

 

 

f y f q Pr Sa, CL} ONL] seAL] ONT SMOJSq ISIE; SOAs; PZ IUPETALUAS -— .
eat ee Hirt0yeyuep ‘]es1pouw yuewno e sAeY eeu! GYy'se0q “OL:
SOR se, CT] ONLI seAC] ONC] ” 2x} UyeIYDASA
- . quapedyno zo;pue j3uayedui jo Asoysyy e saey eyewul S80g ‘6,
sa, t] ONL) se,C] ONC) EJOIARYSq JEPIDINS JO A1O}SIY e SAY a}EWUE Ss0q “2,

 

AMVAINS IVWAINYW/SSSSNVUL NOILVAYOSNI HLTVSH
SNOILOSHYHOO 4O LINSWLYVdsG VdlNols

 
ID 352
OX
|

sep ONT

1 aed (1 L/CT/T PASIAPYM) YWOOL-t IC

Nsu]

S96T/Z0/€0 ‘aoa "dl

W/M vSZ8ET #9 sa
WEIN Waruajsay

 

VIN |

VIN

asnge aaueysqns jo A1ojsiy e aAey ajeWwWU! Sa0g */,

ces af |

 

apew jevajay [_]

apew (P1ajay (_]

apew jeuajyay []

pasinbas
SI! JB8Ja1 HW OJEIPSwui ‘9# 0} ,,SaA,, SIEMSUE OJEWUI J] "EO.

 

1

 

 

rt

 

Pag

 

 

 

 

|

 

|

soa [ ] ORE seAt] ONC] saA CL] ONC] Laploins Buiwwos jo Bulyuiyy Ajuasaid ayewur ayy sj “9,
as jeyuaq | jewegl] aneeq evew LC] eopewf]) ieiueq(] yyeaH jew [) espay [] gasesy}eay Buiajeoas AQuewind ayewu; ayy S| °g,
® “No wieaH jejuew [J e21paW PT €s3a,[] on] | €s0,0 ont
€s9 On CJ |
“sa on (] S8AL] ON OY sa,a[] on(] (pasinbas jessayas ‘ou 41)
__ éunyyey yim (s)uonesipew eaey syewul ey) Seog "y
sa oN ET | ~ sa@AC] ONC] | S®AL] ON crt saa] ONL] |. SeA[] ON éasop ajbuis
| | ésuonesipau Gurareasa: Aguaund ajyewur sj “¢,
TS]EWIU) BJewU] TSJEQIU! apeWwU] : [S}EHIu! ayBuUy dn-yolg UOneIIpey pue ‘yeyUag ‘UyeaH jeyuaW ‘oury
WY < SOA ONT] €s9,(] ON[] € sey] ON] | tld ‘AouoBsowy ‘eo y91S) aueo 0} Sssaooe 0} pajuaiO ‘Zz,
RN) spent pom WN WN £P9Aladas YOOQPULY UOHE}USUO a}eWLY SadiAIAaS UVa} “|
ON
= nO EE] uezigf)  .paeyby L) ~ ,auezigl]  .perenby C] (je1Ja)01 seanbay ,) s0;AeYyaq yuatiND

snoxeW []_ eanesedoos-f

snoixuy [] aanjesedooa []

snoixuy [] aaqesadoog []

 

4

 

2B fabs] UOSIBed Pah!

eu [)] 289e81d (] uosiag (j

aul) (] aed] uosiedg []

70} payuauO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

     

 

 

 

-—— aT et 3 i MA ] y d 1 A / u d L (jeuayas ouinbai aBues jeuuou jo yno subis jeyp,)
of ce | af 1WyB19q4 ‘(y) suonesdsay ‘(4) asind ‘(1) ainyesodwoy
@ gee ~ | Al-al e | | ‘awl pue ojeq
_f L rq fV) jusueued 'Z# WSUPI] Ul The WSUBLL Uy :A}IORY JO awWeN JUaWINDOG

~ (gayuad StI yom “Ba) Ayiioey AUNWWOS eB 0} BuLUaJsUe) Sa}eWU! JO) ajqeddde jou si UOHeULOJU! Mojaq ay} jo UOHa|\dWOD “sway (,) ajajdwos ysnw Ajay Bulalaooy ,

< ee | redAy saA[] ON :uyeeH even sea, (] ON pq": yeyUuU9q ATK ON (] ‘1e91po;W sqe7/s}|nNsuoD/sjuouguioddy

sa, IUD SSAUI}LP}UOIYD Bulpueg

 

 

Nad] G33 BOOS Uo eo SHO Leu pO

 

apo IQ ySY :Aasuenbey pue ‘asop ‘uoyesipaw ys]

LP OO TK o¢eL) skepz—] €se,C] on() VINE :ayewWu buiAuedwioase uonesipa|

 

:edky € saa T] On TY: quewredw

 

7X0 € S8A[_] ont eed WPespH [eu 10) payeos) Buieq Ajuasing

 

xa € sea] 9} NTA suisiaaad
“adit Pah ¥ a ¥: xg © SOX NT” sswejqoid [EDIPoW 105 pajean uleq ae in 7

Bas pBueg Ap Ajusesing

  

Se, ] ONT suonnesaig | uaIeM aploing uo Ajyjuauing

 

 

suoseey < sad [] ON.

 

 

 

suoseay < Sa, []

 

 

= sx AD

suOHeoIpaW asop ajBuls

 

FAT cxtsove

WMHS

*SHINSOY B 9}

 

si (ot

 

ashy

 

saat] op]

 

KOwWy )

Case 2:18-cv-00522-JLB-MRM Document 99-1 Filed 09/14/20

 

701 Bujuajsuel

He reper yy

TT en

au a inners
rie

7WOuUd Bunejysuesy |

AUVIWIANS TWAINSV/YasdSNVUL NOILVINYOSNI HLIVSH
SNOILDAYNOD JO LNAWLYVd3ad VdlINoTs

 
Case 2:18-cv-00522-JLB-MRM Document 99-1 Filed 09/14/20 Page 24 of 27 PagelD 353

 ¢LORIDA DEPARTMENT OF CORRECTIONS
PRE-SPECIAL HOUSING HEALTH EVALUATION

|")

>,

 

f. i fo.
“| Institution: 4/2 Date, X¥—///-7 ¥ Time: ole”

 

Post Use of Force? 74No DYes M S WwW T I SD
If yes, was DC4-701C completed? (JNo L1Yes ;

 

 

 

 

 

 

 

 

{
Is inmate demonstrating strange/bizarre or threatening/engaging in self-harmful behavior? ORSLves— Describe:

 

 

 

Current Medical poemplant? DINo Bes — Describe condition and t treatment: ?

 

 

 

 

 

/
Off ee: A lB. | Allergies (list): fh Mp
Infirmities or impaifment? LJNo kxes— List findings: Apu) Jp te, WW Arbon S (Arlee

Medications? CINDY es List current medication/s (including psychotropic meds) in table below.
Medication Dose Frequency Renewal _| Pending Appointments (per inmate/medical
Yes | No | record)

 

 

 

 

 

<q

Sralagil . - Type . Date N/A
¢ DA dbe— — Dental
, led Ye Mental Health
CIC Type:
Special Appt:
Dx Studies
Arrangements for Medication Administration: BxSelf 1) Nursing Staff [] N/A

Inmate medication delivered to health care staff? Bt¥es LJINo — Disposition:

Are there any apparent acute medical/mental health reasons that preclude placement in special housing? TINo L]Yes
— Explain on back and refer inmate to clinic

Document any other pertinent information on the back
Health Record Reviewed? Ses CINo — Reason:

Inmate educated on how to access medical, dental and mental health care? kfYes TINo — Reason:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Completed DC4-529 Mental Health Referral for S2/S3?7.£387A [1] Yes CINo —> Reason: S|

 

Completed DC4-650B Risk Assessment? {Sp¥es JNo — Reason:
Clinician notified of inmates medical i ndition/s that may be exacerbated by use of v4 ¢ YL

 

Chemical Agents? (JNo (Yes _Electronic Immobilization Devices? (JNo 1]

 

th

 

 

 

Staff member signature/title/name sam 7} AVA 7) }

“NN Sh—
1S uiedend gS

 

 

wes tervelt, Wi [filer

—Race/Sex LA ¥~

  
 
 

Date of Birth
Institution

 

DC4-769 (Revised 5/14/13) Page | of 2
This form is not to be amended, revised, or altered without approval of the Director of Health Services Administration.
2:18-cv-00522-JLB-MRM Document 99-1 Filed 09/14/20 Page 25 of 27 PagelD 354 Sy

   
  

FLORIDA DEPARTMENT OF CORRECTIONS
Chronological Record of Health Care

   

DATE/TIME

“14

    
    

   
 

”

S. Kozman, SMD--—
u

_ Inmate Name {a dy An eA nrelt Ww ({ {aun ; S- Subjective Data
DC# 12, gasy ,

 

 

: t
Race/Sex__ WW O- Objective Data
Date of Birth__ | 3Y-SY A- Assessment of S and O Data
Institution Wor fey P- Plan
. E-Education

DC4-701 (Effective 4/8/10) incorporated by Reference in Rule 33-602.210
MW

The below-named inmate is authorized for:
q .

éLow bottom bunk From “p-13-1Y Tod! 3: 1g” ]

ORIDA DEPARTMENT OF CORRECTIONS
HEALTH SLIP/PASS

 

 

 

 

 

 

O No shave From
Restricted activity From Hie (To 2: I SYED iy
Restrictions:, N(o_ Upe te fan!
4 May
[ g “G4 Ce Z
0 Other: From To

Nestervelt, William
C# 138254 W/M
OB: 03/02/1965

Institution y cE aa TO cp
—_

TRUNG VAN LE, M.
DESOTO ANNEX “TO

uthorized
i } X:

i

(Initial & Name Stamp) |
Date: ~ . |
|

Health Slip/Pass
DC4-701D (2/96) —_ white/Medical Yellow/Security Pink/Inmate

Case 2:18-cv-00522-JLB-MRM Document 99-1 Filed 09/14/20 Page 26 of 27 PagelD 355

*™ ORIDA DEPARTMENT OF CORR’
HEALTH SLIP/PASS

TIONS

The below-named inmate is authorized for:

QO) Bed rest lay-in From___ To
_-Low/bottom bunk Fromi/y 2/7 to Lib y

C1 No shave From___———s‘rTo

LO Restricted activity From To
O Restrictions:

& Other: Fro i7__ To 3 hy
us st Ss af. re fon

 

 

 

 

 

 

a DAA Ce
Inmate AD, aw Authori
DC# R/S_e~— me
Date of Birth an oyame Sta: ?)
Institution_Oe foley p Date:_p-J& "ly :
me “A
. DBs No le
Health Slip/Pass OT Ant,
DC4-701D (2/96) _white(Medical Yetlow/Securitt MEX
 
 
 

RIDA DEPARTMENT OF CORR. -TIONS
HEALTH SLIP/PASS

The below-named inmate is authorized for:
=n .

{ Low/bottom bunk From_¢/& [11,To a & Lis

 

' DRNo shave From 6 Tog ae is
&{ Restricted activity From To gy fis
kX Restrictions: 3 as :

GH Reva

 
    

 

 

 

Inmate WiE STE RV Ee C.
DC# Pee2Sh— RIS wiih” oe

Date of Birth Cnitial & Name Stamp)

Institution, Ws Ci a Date: 6] uh
S. Kozman, ©
Health Slip/Pass Wakull

DC4-701D (2/96) White/Medical Yellow/Securit,

FI. MDA DEPARTMENT OF CORREC iONS
HEALTH SLIP/PASS

Che below-named inmate is authorized for:

+Bed rest lay-in From_—~ _To—
XLow/bottom bunk From_{/30 To_6 [raf 14
¥No shave From_1/32//qTo

,

uate
C

Wesroa ver Wbetiny Autpgri
# D2. 5% R/S___
ate of Birth_O3/ 02] os—- ‘ti
stitution Maan A «de ,

ealth Slip/Pass
~4-701D (2/96)

Other:

Lb frafley
Restricted activity From 14 To 6/30/{
Restrictions:_/¢aaz7- wae oe pdt rn ¥
fit. CUSPlivy > Fon Cuff fA
BEARD AND MUSTACHE MUST :
BE CLIPPED. LENGTH t oT TO

  
  
 

RS Johnsot, M.D.

White/Medical Yellow/Security Pink/Inmate

ase 2:18-cv-00522-JLB-MRM Document 99-1

    
 
  
  
 
 
  
  

Health Slip/Pass
DC4-701D (2/96) — whiteyedical Yellow/Security Pink:/Inmate

Filed 09/14/20 Page 27 of 27 PagelD 356

FLC iDA DEPARTMENT OF CORREC’.
HEALTH SLIP/PASS

INS

The below-named inmate is authorized for:

O) Bed restiay-in ee
C) Low/vottom bu Zier

bf Restricted activity From
Zi Restrictions: z
= i Som

 

 

se Other:

 

 

Inmate WwW
DC#_129 a R/ (Saat Sha,

Date of Birth___3j2/éea nitial & Name Stamp)
Institution WICji ~A pep ate Date:
S. Kozman, SMD
Wakulla CI

Health Slip/Pass
DC4-701D (2/96) —_ white/Medical Yellow/Security Pink:/Inmate

IDA DEPARTMENT OF CORREC” NS
HEALTH SLIP/PASS

FLi

The below-named inmate is authorized for:

 

 

 

 

 

(nitial & Name Stamp)
Date:

 

S. Kozman, SMD
Wakulla CI
